Citation Nr: 0613150	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision that, inter alia, granted 
service connection by which the RO denied service connection 
for hearing loss.  A notice of  disagreement (NOD) was 
received in April 30, 2004, and a statement of the case (SOC) 
was issued in September 2004.  A substantive  appeal was 
received from the veteran in October 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The record reflects no evidence or allegation of 
bilateral hearing loss for more than 40 years after discharge 
from service, and there is no competent medical evidence or 
opinion that establishes a nexus between any current hearing 
loss and military service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for hearing loss has been accomplished.

Through the May 2003 rating decision, and a September 2004 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that an October 2002 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO notified the veteran of the evidence required to prove 
a claim for service connection for hearing loss.  The RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current diagnosis for 
hearing loss as well as evidence that establishes a plausible 
relationship between the claimed condition and service.  The 
RO asked the veteran to report any additional evidence that 
he wanted VA to obtain for him.  The RO also requested that 
the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly., on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the May 2003 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006). 

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudications, in that the claim was fully developed and 
adjudicated after notice was provided.  As indicated above, 
in the October 2002 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claim.  That letter, the May 2003 rating decision and the 
September 2004 SOC notified the veteran what was needed to 
substantiate his claim, and the rating action and SOC-
reflecting adjudication of the claim after the pre-rating 
notice letter-also identified the evidence that had been 
considered with respect to the claim.  After the notice 
letter, rating decision, and SOC, the veteran was afforded an 
opportunity to respond.  In response to those documents, the 
veteran has not identified any medical treatment providers-
in addition to those noted below-from whom he wanted the RO 
to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the RO has not provided any notice to the veteran concerning 
degree of disability or effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
the appellant's claim for service connection for hearing 
loss, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims; as a result, 
the veteran's service medical records, as well as VA 
treatment records, have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
there are additional, existing records pertinent to the claim 
on appeal that need to be obtained.  In December 2004, the 
veteran's representative waived all waiting periods and 
stated that the veteran had no more evidence to submit.  The 
record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the claim on appeal.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Factual Background

Service medical records (SMRs) are silent as to complaints, 
findings, or diagnosis of any hearing loss.  On February 1952 
enlistment medical examination, the veteran had normal 
hearing, reported as 15/15 in each ear utilizing the 
whispered voice test.  The April 1956 discharge medical 
examination revealed normal hearing, reported as 5/15 in each 
ear utilizing the whispered voice test.  The SMRs include no 
in-service reference to any acoustic trauma.  The veteran's 
DD 214 revealed that he was assigned to the 355th Bomb 
Squadron (SAC) Biggs AFB, Texas; no military occupational 
specialty was specified.

Post service, the veteran underwent VA audiological 
evaluation at the Northport VA Medical Center (VAMC) in 
February 2002.  At that time, he was found to have a right 
ear mild hearing loss at 250 HZ rising to within normal 
limits from 500 through 1000 HZ sloping to a mild to moderate 
sensorineural hearing loss thereafter, and a left ear mild 
hearing loss at 250 HZ rising to within normal limits from 
500 through 100 HZ followed by a sloping moderate to severe 
sensorineural hearing loss with speech discrimination.  
Speech recognition ability was noted as 96 percent in the 
right ear and 80 percent in the left. 

An April 2002 Northport VAMC Ear Nose and Throat (ENT) 
assessment was asymmetric sensory neural hearing loss and 
probable temporomandibular disorder.  ENT cleared the veteran 
for hearing aid fitting.  Subsequent Northport VAMC 
audiological evaluations and ENT examinations resulted in the 
veteran receiving hearing aids at his personal expense.  None 
of these records includes any comment by any physician 
linking the veteran's hearing loss to any incident of his 
military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2005).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2005).

The veteran is seeking service connection for bilateral 
hearing loss.  He contends that his hearing loss is the 
result of in-service noise exposure.  He claims that he 
ordered and delivered aircraft parts, and that he was 
"close" to running jet engines for long periods of time, 
and asserts that he developed a hearing loss as a result.  
The veteran further asserts that he did not recognize the 
hearing loss until his mid-forties and did not seek medical 
intervention until his sixties. 

Under the provisions of 38 C.F.R. § 3.385 (2005), impaired 
hearing is considered by VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service medical records are silent as to complaints, 
findings, or diagnosis of any hearing loss.  His reported 
separation examination recorded normal hearing, with 15/15 in 
each ear utilizing the whispered voice test.  His April 1956 
discharge medical examination was normal, and none of the 
records include any reference to in-service acoustic trauma..  
Hence, no hearing loss was shown in service.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection for such 
condition.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of  
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Initially, the Board notes that, in this case, the evidence 
does not clearly establish that the veteran currently suffers 
from bilateral hearing loss to an extent recognized as a 
disability, pursuant to 38 C.F.R. § 3.385.  The results of a 
February 2002 VA audiological evaluation indicates that the 
veteran has left ear hearing loss disability, based on a 
speech discrimination score of 80.  However, neither that 
report, nor other post-service evidence, clearly establishes 
a right ear hearing loss disability.  In February 2002, the 
veteran's speech discrimination scores were 96 percent (above 
the 94 percent threshold in section 3.385), and none of the 
records reveal audiometry results (specifically, pure tone 
thresholds) for the right ear.  The Board notes, however, 
that the February 2002 examiner assessed mild to moderate 
hearing sensorineural loss in the right ear, and moderate to 
severe sensorineural loss in the left ear, each above 1000 
HZ; the veteran also apparently has been prescribed hearing 
aids for both ears. 

Even if, based on the foregoing evidence, the Board was to 
assume, without deciding, that the veteran currently has 
bilateral hearing loss to an extent recognized as a 
disability for VA purposes, the claim would still have to be 
denied in the absence of any competent evidence of a nexus 
between any such current hearing loss disability and service.  

As indicated above, the first documented post service 
allegation or evidence of any hearing loss was in a February 
2002 Northport VAMC record, approximately 45 years after the 
veteran was discharged from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Moreover, there is no medical evidence or 
opinion even suggesting a medical relationship between the 
jet noise the veteran alleges that he experienced in service 
and any current hearing loss.  As such, there is no competent 
evidence to support the claim, and neither the veteran nor 
his representative has identified or alluded to the existence 
of any such evidence.  Absence competent evidence of the 
claimed disability, and, if so, of a nexus between that 
disability and service, there can be no valid claim for 
service connection.  See Brammer v.  Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v.  Derwinski, 2 Vet. App 141, 144 
(1992).  

As a final note, the Board points out that, as a prima facie 
case for service connection for bilateral hearing loss has 
not been presented, VA examination to obtain medical evidence 
as to current disability and medical nexus is not required.  
See 38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003);  Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).  

In adjudicating the claim, the Board has considered the 
appellant's assertions.  There is no question that the 
veteran is competent to assert his own symptoms and 
experiences (such as his exposure to excessive noise in 
service).  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the claim on appeal turns on the medical 
matters of current disability and nexus; as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a persuasive 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski,  2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet.  App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under the circumstances, the claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of competent evidence to support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) 
; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


